Citation Nr: 1216068	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-10 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation right knee chondromalacia of the patella prior to November 24, 2008.

2.  Entitlement to a compensable evaluation for left knee chondromalacia of the patella prior to November 24, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia of the patella since November 24, 2008.

4.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia of the patella since November 24, 2008.

5.  Entitlement to an evaluation in excess of 10 percent for right hip degenerative joint disease.

6.  Entitlement to an increased rating for left hip dysplasia of the left femoral head with association pain of degenerative joint disease and status post left hip total arthroplasty.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active duty from February 1977 to October 1988.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued previously assigned noncompensable evaluations for left knee chondromalacia of the patella (hereinafter left knee disability), right knee chondromalacia of the patella (hereinafter right knee disability, right hip degenerative joint disease (hereinafter right hip disability), and left hip dysplasia of the left femoral head with associated pain of degenerative joint disease (hereinafter left hip disability).

In a February 2007 rating decision, the RO increased the evaluation for the Veteran's right hip disability to 10 percent disabling, effective March 29, 2005.  In a February 2010 rating decision, the RO increased the evaluations for the Veteran's right and left knee disabilities to 10 percent, respectively, effective November 24, 2008.   The Board also notes that, as will be discussed in greater detail in the remand portion of this decision, the RO has increased the evaluation for the Veteran's left hip disability (which includes not only left hip dysplasia of the femoral head with association pain of degenerative joint disease, but also status post left total hip arthroplasty) on several occasions.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, these claims remain in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating for left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 24, 2008, the Veteran's right knee chondromalacia patella is manifested by limited painful motion; flexion is not limited to 45 degrees or less and extension is not limited to 10 degrees or more.

2.  For the period prior to November 24, 2008, the Veteran's left knee chondromalacia patella is manifested by limited painful motion; flexion is not limited to 45 degrees or less and extension is not limited to 10 degrees or more.

3.  For the period since November 24, 2008, the Veteran's right knee chondromalacia patella has been manifested by pain on motion with functional impairment comparable to limitation of left knee flexion to no less than 120 degrees and full right knee extension.

4.  For the period since November 24, 2008, the Veteran's left knee chondromalacia has been manifested by a pain on motion with functional impairment comparable to limitation of left knee flexion to no less than 120 degrees and full left knee extension.

5.  The Veteran's right hip degenerative joint disease has been manifested by complaints of pain and functional impairment comparable to limitation of flexion to no less than 80 degrees and abduction of no less than 30 degrees. 



CONCLUSIONS OF LAW

1.  For the period prior to November 24, 2008, the criteria for an evaluation of 10 percent, and no higher, for right knee chondromalacia of the patella have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

2.  For the period prior to November 24, 2008, the criteria for an evaluation of 10 percent, and no higher, for left knee chondromalacia of the patella have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

3.  For the period since November 24, 2008, the criteria for an evaluation in excess of 10 percent for right knee chondromalacia of the patella have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

4.   For the period since November 24, 2008, the criteria for an evaluation in excess of 10 percent for left knee chondromalacia of the patella have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).

5.   The criteria for an evaluation in excess of 10 percent for right hip degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5252 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor her representative has demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none. 

In April 2005, VA sent the Veteran a letter informing her of the types of evidence needed to substantiate her increased rating claims and its duty to assist her in substantiating her claims under the VCAA.  A similar letter was sent to her in November 2006.  The letters informed the Veteran that VA would assist her in obtaining evidence necessary to support her claims such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  The November 2006 letter also describes how VA determines disability ratings and effective dates.  Additionally, in December 2011, the Veteran indicated that she did not have any additional information or evidence to submit in support of her claims.

The Board acknowledges that the content of the letters did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the issues on appeal, it is clear that she was provided with the opportunity to participate in the processing of her claims so as to render any defect in notice non-prejudicial.  For example, the August 2005 rating decision, the February 2007 SOC, and the December 2011 SSOC explained the basis for the RO's action, and the SOCs and SSOCs provided her with additional 60-day periods to submit more evidence.

It appears that all obtainable evidence identified by the Veteran relative to her claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  

With regard to the duty to assist, the claims file contains the Veteran's service medical records, and private and VA treatment records.  VA examinations with respect to the issue on appeal were obtained in May 2005, November 2008, November 2011, pursuant to 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate because they are based on detailed and thorough physical examinations, and information pertinent to the rating criteria was solicited by the VA examiners.  

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


II. Applicable Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See §§  4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011).

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  A rating of 10 percent is for application for each such major joint affected by limitation of motion in the absence of compensable limitation of motion and a rating of 20 percent is for application for involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes in the absence of compensable limitation of motion. The rating cannot be combined with a rating based on limitation of motion.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees. Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees. Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The Codes for limitation of motion of the thigh include Code 5251.  Under this code, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees. 

Under Code 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees; and a 40 percent rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Code 5253, impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of or cannot toe-out more than 15 degrees, affected leg or when adduction is limited such that legs cannot be crossed.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5254, an 80 percent rating is warranted for flail joint of the hip.  38 C.F.R. § 4.71a. 

Lastly, Diagnostic Code 5255 provides a 10 percent rating for malunion of the femur with slight knee or hip disability; a 20 percent evaluation for malunion of the femur with moderate knee or hip disability; or a 30 percent evaluation is assigned for malunion with marked knee or hip disability. A 60 percent evaluation is assigned for fracture of surgical neck with false joint or for impairment with nonunion without loose motion and weight bearing preserved with aid of brace. An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Under Diagnostic Code 5250, a 60 percent evaluation is assigned for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent evaluation is assigned for intermediate ankylosis of the hip.  A 90 percent evaluation is assigned for unfavorable or extremely unfavorable ankylosis of the hip, the foot not reaching the ground, crutches necessitated.  See 38 C.F.R. § 4.71a.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.


III. Legal Analysis

1.  Bilateral Knee

The Veteran asserts that increased evaluations are warranted for her service-connected right and left knee disabilities.  At the outset, the Board observes that in the August 2005 rating decision, the RO continued the previously assigned noncompensable (0 percent) evaluations for the Veteran's bilateral knee disability.  Subsequently, in a February 2010 rating decision, the RO assigned the Veteran's bilateral knee disabilities, respective 10 percent evaluations, effective November 24, 2008.  Therefore, the analysis below will address both periods.

A.  Prior to November 24, 2008

For the period prior to November 24, 2008, the Veteran's right and left knee disabilities are assigned respective non-compensable evaluations under 38 C.F.R. § 4.27. Diagnostic Code 5260, which pertains to limitation of the flexion of the leg.  In order to warrant the next higher evaluation under this diagnostic code, the Veteran's bilateral knee disability must be characterized by flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 30 percent evaluation is available when flexion of the leg is limited to 30 degrees.  Id.

Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  Additionally, separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97. Specifically, the VA General Counsel has held that when x- ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion. See VAOPCGPREC 9-98 (August 14, 1998).

A May 2005 VA examination report shows that the Veteran reported that she experienced constant right and left knee pain that did not cause incapacitation, which was treated with Naproxen and Bextra.  She had not had any prosthetic implants of the joint.  The functional impairment was walking.  The condition did not result in any time lost from work. On physical examination, general appearance of the right and left knee was within normal limits.  Drawer and McMurray's tests of both knees were within normal limits.  X-rays of the left and right knee were within normal limits.  Examination of both knees revealed crepitus.  Range of motion of the right and left knee joints were as follows:  flexion of 140 degrees; extension of 0 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Her joint function on the right was not additionally limited by the following after repetitive use pain, fatigue, weakness, lack of endurance and incoordination.  The condition had a moderate effect on the Veteran's usual occupation and daily activity

The Board observes that the Veteran reported pain with the use of her knees which caused a moderate impact on her daily activity and occupation.  As a lay person, the Veteran is competent to attest to physical symptoms that she experiences, such as persistent knee pain that impacts her ability to walk.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Based on this evidence, the Board finds that the functional loss due to pain associated with the Veteran's right and left  knee disabilities is sufficient to warrant respective, 10 percent evaluations for the entire period involved in the present appeal.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca v. Brown, 8 Vet. App. 202 (1995) (Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation).  
Accordingly, respective 10 percent evaluations are granted for right and left knee disabilities for the period prior to November 24, 2008.  38 U.S.C.A. § 5110(b)(1).  These findings have been consistent throughout the relevant period.  Fenderson, supra.  In granting the above referenced 10 percent evaluations, the Board notes that an evaluation in excess of 10 percent is not warranted because the Veteran retains full extension and flexion.  Although we accept that she has pain, neither the lay nor medical evidence of record suggests that she is functionally limited to 30 degrees of flexion or 10 degrees of extension.  See Deluca.  We also note that there is no evidence of instability or subluxation.

B.  Since November 24, 2008

For the period from November 24, 2008, the Veteran's right and left knee disabilities are rated respectively as 10 percent disabling.  

On VA examination in November 2008, the Veteran reported that she experienced a constant, sharp to dull knee pain with the left greater than the right.  The pain was to the anterior lateral aspects of the knees, which increased with stair use.  She denied any radiation of pain, numbness, or tingling.  She denied any flare-ups.  She indicated that there was giving away sensation to the knees.  She rated the pain as 6/10.  She took Tylenol and denied the use of a brace.  On physical examination of the knees, bilateral active range of motion was flexion:  0 to 120 degrees.  Passive range of motion was exactly the same as active range of motion.  There was pain noted at 120 degrees bilaterally with passive and active range of motion.  The knees were stable to varus and valgus stress at neutral and 30 degrees of flexion.  Lachman and McMurray tests were negative bilaterally.  The Veteran had a positive patellar grind test bilaterally.  The Veteran was able to heel and toe stand.  There was no edema or effusion noted to the bilateral knees.  There was no discoloration or guarding noted.  No muscle spasms were noted to the bilateral lower extremities.  There was pain to palpation noted to the medial and lateral facets of the patellae with the left greater than the right.

On VA examination in November 2011, the Veteran reported experiencing weakness, stiffness, lack of endurance, fatigability, tenderness and pain.  She indicated that she did not experience swelling, heat, redness, giving way, locking, deformity, drainage, effusion, subluxation, and dislocation.  From 1 to 10 (10 being the worst) the severity level is at 5.  The flare-ups were precipitated by physical activity.  It was alleviated by rest and Hydrocodone, Cymbalta, Oxycodone, and Flexeril.  During the flare-ups, she experienced the following functional impairments: inability to walk fast, low endurance, and pain.  During the flare-ups, she also experienced stiffness and difficulty standing/walking.  She described no fast or distance walking or prolonged standing over 10-15 minutes.  She reported never being hospitalized or having any surgery as a result of her knee condition.  She indicated that she had not had any incapacitating episodes in the past 12 months.  The overall functional impairment that she reported included not being able to do heavy lifting at work and no prolonged activity.  She indicated that she constantly begged for pain medications.  Oh physical examination of the right knee, there was tenderness and grinding.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation.   On the left, there was tenderness and popping.  The left showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation.  Examination of both knees revealed no locking pain, genu recurvatum or crepitus.  Upon examination of the knees there was no ankylosis.  Range of motion of the right knee was within normal limits (0-140 degrees of flexion and 0 degrees of extension).  Repetitive range of motion was possible and within normal limits.  There was no additional degree of limitation. Range of motion of the left knee was flexion to 130 degrees, with pain at 130 degrees. Extension was 0 degrees.   Repetitive range of motion was possible with flexion at 130 degrees.  There was no additional degree of limitation.  Joint function of either the right or left knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits for the left knee.  

Based on the evidence presented, the Board finds that for the period from November 24, 2008, the more probative evidence shows that each knee disability is no more than 10 percent disabling.  In this regard, the Board finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260, which pertains to limitation of leg flexion.  The Board observes that the current bilateral knee evaluations are consistent with periarticular pathology productive of painful motion.  They are also consistent with limitation of flexion to 45 percent.  In order to warrant a higher evaluation, there must be functional equivalent of limitation of flexion to 30 degrees.  However, in this case, the lay and medical evidence of record, including from the November 2008 and November 2011 VA examination reports, does not show that Veteran's flexion is limited to less than 45 degrees.  Rather, as noted above, the record shows that the Veteran had bilateral knee flexion of 120 degrees in November 2008.  Likewise, on examination in November 2011, the Veteran had right knee flexion of 140 degrees and left knee flexion of 130 degrees.  Accordingly, the Board finds that the preponderance of the evidence is against assignment of the next higher, 20 percent evaluation under Diagnostic Code 5260 for her bilateral knee flexion.

The Board has also considered whether any alternate diagnostic codes may serve as a basis for an increased rating.  However, because the evidence of record does not demonstrate that the Veteran suffers from ankylosis (i.e., complete bony fixation) of either knee, as contemplated by DC 5256, dislocated semilunar cartilage, as contemplated by DC 5258, the absence of semilunar cartilage, as contemplated by DC 5259, impairment of the tibia and fibula, as contemplated by DC 5262, or genu recurvatum, as contemplated by DC 5263, she is not entitled to a higher evaluation under any of these diagnostic codes. 

The Board has also contemplated whether any separate evaluations are applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.   The Board observes that under DC 5261, which pertains to limitation of leg extension, a noncompensable evaluation is assigned where leg extension is limited to 5 degrees.  A 10 percent rating is warranted where leg extension is limited to 10 degrees.  However, the evidence of record, including the findings documented on the Veteran's November 2008 and November 2011 VA examination reports, show full (0 degrees) of extension.  Such findings correspond to the criteria for a noncompensable evaluation.  Therefore, the Board concludes that the Veteran is not entitled to a separate evaluation under DC 5261. 

The Board also finds that a separate rating for instability pursuant to Diagnostic Code 5257 is not warranted here.  In so finding, the Board acknowledges that the November 2008 VA examination report shows that the Veteran reported a giving away sensation.  However, on physical examination, the examiner reported that the Veteran's knees were stable to varus and valgus stress testing and her Lachman and McMurray tests were negative bilaterally. Moreover, the Veteran's November 2011 VA examination report shows that she denied giving way, subluxation, or dislocation.  Further, on physical examination, the examiner reported that neither the Veteran's right nor left knee shows signs of instability, abnormal movement, guarding of movement, or subluxation.  Thus, although the Veteran is competent to report that her knees feel unstable, the Board finds more persuasive and credible the objective testing results consistently demonstrating a stable right and left knee.  Thus, a separate rating under Diagnostic Code 5257 is inapplicable and there is no basis for assignment of a separate rating pursuant to VAOPGCPREC 23-97 or VAOPCGPREC 9-98.   

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing bilateral knee pain.  The Board recognizes that examiners have acknowledged and confirmed that she experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 10 percent disability evaluations assigned and that there has been no demonstration, by competent clinical evidence, of additional functional impairment comparable to the next higher evaluation.

The Board has also considered the Veteran's statements that her right and left knee disabilities are worse than the ratings that she currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that she experiences, such as persistent bilateral knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that a higher evaluation is warranted at this time.  In addition, the medical findings (as provided in the November 2008 and November 2011 VA examination reports) directly address the criteria under which the Veteran's knee disabilities are evaluated.

In conclusion, the Board finds that, throughout the rating period since November 24, 2008, the Veteran's overall disability picture as it pertains to her bilateral knee disability more nearly approximates the criteria for the currently assigned 10 percent evaluations and that a staged rating is not warranted. The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Right Hip

The Veteran asserts that an increased evaluation is warranted for her service-connected right hip degenerative joint disease.  Such disability has been assigned a 10 percent evaluation pursuant to Diagnostic Code 5010-5242.  See 38 U.S.C.A. § 5110(b)(1).  

The record shows that the Veteran's right hip was examined by VA in May 2005.  The examination report shows that the Veteran reported that she experienced constant left right pain that did not cause incapacitation, which was treated with Naproxen and Bextra.  She had not had any prosthetic implants of the joint.  The functional impairment was walking and standing.  The condition did not result in any time lost from work. On physical examination, general appearance of the right hip was within normal limits. Range of motion of the right hip was as follows:  flexion of 125 degrees; extension of 30 degrees; adduction of 25 degrees, abduction of 45 degrees; external rotation of 60 degrees.  The joint function on the right side was additionally limited by pain after repetitive use, which caused the major functional impact.  The joint function of the right hip was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  She was diagnosed with right hip degenerative joint disease.

The Veteran's right hip was examined by VA again in November 2008.  At that time, she reported experiencing a constant, sharp hip pain, with the left greater than the right.  She rated the pain as an 8/10.  She stated that the pain to the right hip is just localized at the hip joint.  She denied any numbness and tingling.  She reported using a cane, which she utilized for ambulation.  She denied the use of a brace.  She denied any flare-ups.  She was unsure if she had any dislocation or subluxation to the hips.  She denied any locking.  She stated that her ADLs were affected with walking, squatting, running, and stair use.  She stated that he did walk, but could not walk more than a block before she has pain.  She tried to avoid stair use and did not run.  She took Tylenol for her pain and denied any problems with hygiene or toiletry.
 
 On physical examination of the right knee, active range of motion was flexion of 100 degrees and extension was 20 degrees.  Adduction was 20 degrees and abduction was 45 degrees.  External rotation was 50 degrees and internal rotation was 35 degrees.  Passive range of motion was exactly the same as active range of motion. There was pain throughout the whole arc of motion to the right hip with active and passive range of motion.  The Veteran was diagnosed with right hip osteoarthritis.

On VA examination in November 2011, the Veteran reported experiencing fatigability and pain.  She did not experience weakness, stiffness, swelling,
 redness, redness, giving way, lack of endurance locking, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  She reported experiencing flare-ups as often as 2-3 times per day, with each time lasting 2-3 hours.  From 1 to 10 (10 being the worst) the severity level is at 5.  The flare-ups were precipitated by physical activity and driving caused extreme pain.  It is alleviated by rest, spontaneously, and by Hydrocodone, Cymbalta, Oxycodone, and Flexeril.  During the flare-ups, she experienced the following functional impairments: no prolonged walking, standing, sitting, or heavy lifting.  During the flare-ups, she experienced limitation of motion of the joint which was described as extreme pain on the outer side of the hip and groin and sciatic pain when fatigued.  She reported a difficulty with standing/walking.  She described muscle to hip to knee burning and some problems affecting other areas but not as severe as her left hip.   The burning affected her driving.  She reported never being hospitalized or having any surgery as a result of her right hip condition, including joint replacement.  She indicated that she had not had any incapacitating episodes in the past 12 months.   The overall functional impairment that she reported included no prolonged standing, sitting or walking, insomnia and decreased sex life.  It also upset her boss because she could not do heavy lifting.

Oh physical examination of the right hip, there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  Range of motion of the right hip as follows:  flexion of  120 degrees, including after repetitive testing; extension of 20 degrees, including after repetitive testing; adduction of 25 degrees, including after repetitive testing; abduction of 40 degrees, including after repetitive testing; external rotation of 45 degrees, including after repetitive testing; internal rotation of 40 degrees, including after repetitive testing.   Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  She was diagnosed with active right hip degenerative joint disease.  The subjective factors were pain and fatigability.  The objective factor was decreased motion.

Based on the evidence presented, the Board finds that the more probative evidence shows that the Veteran's right hip disability is no more than 10 percent disabling.  In this regard, in order to warrant to next highest, 20 percent evaluation under Diagnostic Code 5252, which pertains to limitation of thigh flexion, the evidence must show the functional equivalent of limitation of flexion to 30 degrees.  However, the Board finds that the evidence does not show such findings.  Rather, the Veteran's November 2008 VA examination report shows flexion of 100 degrees.  Likewise, the November 2011 VA examination report shows flexion of 120 degrees.  Such findings are well in excess of the criteria necessary to warrant a 10 percent under Diagnostic Code 5252.

The Board has also considered whether any alternate diagnostic codes may serve as a basis for an increased rating.  However, because the evidence of record does not demonstrate that the Veteran suffers from right hip ankylosis (i.e., complete bony fixation), she is not entitled to a higher evaluation under any Diagnostic Code 5250, which pertains to ankylosis of the hip.

The Board further finds that the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5253 (limitation of adduction).  Under this Code, an inability to cross legs, or limitation of rotation with an inability to toe-out the affected leg more than 15 degrees warrants a 10 percent evaluation.  Limitation of abduction of a thigh with motion lost beyond 10 degrees warrants a 20 percent evaluation.  However, because the evidence of record does not demonstrate limitation of abduction, motion lost beyond 10 degrees, the Board finds that the veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5253.

The Veteran is also not entitled to an additional separate evaluation under Diagnostic Code 5251, which pertains to limitation of thigh extension.  Under this Code, limitation of extension of a thigh to 5 degrees warrants a 10 percent evaluation.  However, the clinical evidence, as outlined above, does not demonstrates that extension of the right thigh is limited to 5 degrees.  Therefore, an additional separate 10 percent evaluation is not available under Diagnostic Code 5251. 

The Board notes that it has also considered application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing right hip pain.  The Board recognizes that examiners have acknowledged and confirmed that she experiences such symptomology.  The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 10 percent disability evaluations assigned and that there has been no demonstration, by competent clinical evidence, of additional functional impairment comparable to the next higher evaluation.  Additionally, although there is a report of pain throughout range of motion, such pain does not limit function.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also considered the Veteran's statements that her right hip disability is worse than the rating that she currently receives.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that she experiences, such as persistent right hip pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, neither the medical evidence nor the lay evidence of record suggests that a higher evaluation is warranted at this time.  In addition, the medical findings (as provided in the November 2008 and November 2011 VA examination reports) directly address the criteria under which the Veteran's right hip disability is evaluated.

In conclusion, the Board finds that, throughout the rating period on appeal, the Veteran's overall disability picture as it pertains to her right hip disability more nearly approximates the criteria for the currently assigned 10 percent evaluation and that a staged rating is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether an extraschedular rating is 
warranted for the Veteran's bilateral knee and right hip disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).
Here, the rating criteria for the disabilities at issue reasonably describe the Veteran's bilateral knee and right hip disabilities level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for an extraschedular evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence that the Veteran is unemployable due to her service-connected bilateral knee and/or right hip disabilities at any time during the rating period on appeal.  Nor does the Veteran so claim.  Therefore, remand or referral of a claim for a total rating due to individual unemployability (TDIU) is not necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an evaluation of 10 percent for right knee chondromalacia of the patella for the period prior to November 24, 2008, is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an evaluation of 10 percent for left knee chondromalacia of the patella for the period prior to November 24, 2008, is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia of the patella for the period since November 24, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia of the patella for the period since November 24, 2008, is denied.

Entitlement to an evaluation in excess of 10 percent for right hip degenerative joint disease is denied.


REMAND

The Veteran asserts that an increased evaluation is warranted for her service-connected left knee disability.  The record reflects that when the claim was initially adjudicated by the RO in August 2005, it was characterized as left hip dysplasia of the left femoral head with associated degenerative joint disease.  At that time, it was rated under Diagnostic Code 5010-5255 (which pertains to impairment of the femur) and was assigned a 10 percent evaluation.   The RO assigned the disability a 20 percent evaluation from November 24, 2008 until June 1, 2011.

The record also shows that during the rating period on appeal, the Veteran underwent a left total hip arthroplasty and, as a result, the RO assigned a 100 percent convalescent rating for status post left total hip arthroplasty from August 4, 2006 to September 30, 2006.  Subsequently, the RO assigned the Veteran a 100 percent evaluation for left hip arthroplasty under Diagnostic Code 5054, which pertains to hip replacement (prosthesis), from October 1, 2006 until September 30, 2007.  Thereafter, she was assigned a 30 percent evaluation, effective October 1, 2007 and a 50 percent evaluation, effective from November 24, 2008.  The Veteran underwent another left hip replacement (a revision to the first surgery) in March 2011.  As a result, the RO assigned a 100 percent convalescent rating from March 29, 2011 to April 30, 2011.  Another 100 percent evaluation was assigned under Diagnostic Code 5054 from May 1, 2011 until April 31, 2012.  A 50 percent evaluation was assigned from May 1, 2012. 

In reviewing the RO's actions in rating the Veteran's left hip disability during the rating period on appeal, the Board observes that in a March 2011 rating decision the RO "severed" service connection for left hip dysplasia of the left femoral head with associated pain of degenerative joint disease, effective June 1, 1011.  The most recent rating decision of record dated in August 2011, also shows that June 1, 2011 was the "final severance" for left hip dysplasia of the left femoral head with associated pain of degenerative joint disease.  The Board notes that the RO should have "closed-out" rather than "sever" the issue and, as a result, we cannot adjudicate and/or correct any possible errors found in the ratings that the RO assigned for the Veteran's left hip disability for the period prior to August 4, 2006.  Therefore, the claim must be remanded in order for the RO to formally correct the matter and have it properly reflected in the record.

The Board also notes that the record shows that the Veteran was to have a future examination of her left hip in April 2012.  However, to date, the record does not demonstrate that such examination has actually been conducted.  Therefore, the matter should also be remanded for a VA examination in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Close out the evaluation for left hip dysplasia of the left femoral head with associated pain of degenerative joint disease.  In doing so, the RO/AOJ must note that service connection has been in effect for a left hip disability, however classified, since 1998.

2.  Schedule a VA orthopedic examination to determine the nature and severity of the Veteran's left hip disability (prosthesis) in terms of the specific rating criteria mentioned in 38 C.F.R. § 4.71a, DC 5054.  This especially includes indicating whether this disability is characterized by moderately severe versus markedly severe residuals when considering such factors as the amount and extent of weakness, pain or limitation of motion.  There also must be consideration of whether the Veteran requires the use of crutches.

To this end, the examiner must specify the extent to which motion of the left hip is additionally limited by pain, including especially during "flare ups" or prolonged, repeated use of this hip, and he must specify whether and to what extent there is additional limitation of motion above and beyond the normal circumstance. 

3.  After the requested development has been completed, readjudicate the issue on appeal.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


